Citation Nr: 0033508	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-14 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
right thumb injury with scar revision, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel



INTRODUCTION

The veteran served on active on active duty from October 1981 
to April 1986 and from April 1991 to October 1992.  It 
appears that he had additional active service between these 
periods, but that service has not been verified.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDING OF FACT

The veteran's residuals of a right thumb injury with scar 
revision may not be compared with either unfavorable 
ankylosis or amputation of the thumb.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals of a right thumb injury with scar revision have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20, 4.56(c), 4.71a, 4.73, Diagnostic Codes 5152, 5224, 
5309 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

His service medical records show that the veteran is right-
handed and that he injured his right thumb in August 1986 
when a steel hatch fell on it on board ship.  He was 
hospitalized for this injury later in the month.  X-rays 
revealed that he had sustained an open comminuted fracture of 
the proximal phalanx of the right thumb.  His wound was 
irrigated and debrided.  He was left with a scar in the right 
thumb web space.  Thereafter, he displayed limitation of 
motion in the right thumb and complained of pain with 
gripping.  Records dated in 1987 document that he complained 
also of tenderness and pain at the sites of the injury and 
the scar.  In November 1987, the veteran underwent scar 
revision surgery consisting of a full-flap Z-plasty of the 
scar and the right thumb web space.

In June 1993, he was examined by VA.  He complained of loss 
of grip strength and occasional swelling.  He was diagnosed 
with a 75 percent weakness in flexion of his right thumb.  A 
small scar on the volar aspect of the thumb was noted in the 
examination report.  He was able to oppose the thumb to all 
fingers.

In January 1994, the RO granted the veteran service 
connection for his right thumb disability with scar revision 
and assigned a 10 percent evaluation.  The rating decision 
indicated that the 10 percent evaluation was assigned by 
analogy based either on muscle impairment of the right hand 
or favorable ankylosis of the right thumb.  Under 38 C.F.R. § 
4.20, when an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.

The veteran applied for an increased rating of his right 
thumb disability in September 1997.  He stated in his 
application that the thumb was stiff, very painful, and 
limited his ability to type and to perform other activities 
of daily living.  

In connection with this claim, the veteran was examined by VA 
in October 1997. The veteran told the examiner in October 
1997 that he did not have full use of his right thumb and 
needed to be able to type on a computer keyboard as part of 
his schooling.  The examiner reviewed a June 1994 x-ray, 
noting that it did not show evidence of any fracture 
residual, and thus it showed normal findings.  During 
physical examination a scar was noted at the dorsal surface 
of the right thumb, extending into the web space and 
measuring one-and-one-half inches in length and one-sixteenth 
of an inch in width, was seen.  The scar was not described as 
tender.  The thumb remained in an extended position (with 
extension the full range of normal) when in a neutral 
position.  Flexion of the right thumb was limited to five 
degrees in the distal phalanx.  The veteran displayed full 
abduction and adduction in the thumb and was able to grasp 
things with his right hand.  However, he did so, the 
examination report noted, with "an absence of flexion."  
This was attributed to the loss of flexion observed in the 
distal phalanx.  Sensory examination revealed numbness to 
pinprick at the dorsal medial aspect of the thumb bordering 
on the index finger.  The veteran's other fingers were 
observed to have normal range of motion, including flexion 
and extension, and normal sensation.  The examiner found that 
the veteran was not able to touch the tip of his right thumb 
to the proximate median transverse fold of the right palm.  
It was noted as well that no atrophy of the thenar eminence 
muscle of the right thumb was detectable.  The impression was 
residual injury of the right thumb with inability to execute 
complete grasping.  

The October 1997 VA examination was supplemented in February 
1998.  The resulting addendum agreed with the earlier finding 
that the veteran could not touch the tip of his right thumb 
to the proximate median transverse fold of the right palm but 
added that he was able to bring his thumb within two inches 
of the transverse fold.

II.  Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2000).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability picture more 
closely approximates the criteria required by that rating.  
38 C.F.R. § 4.7 (2000).  All VA regulations which the face of 
the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).  Thus, a claim for 
an increased evaluation of disability will be granted unless 
a preponderance of the evidence of record is against the 
claim.  38 U.S.C.A. § 5107(b) (West 1991)

Since the initial grant of service connection the veteran's 
right thumb disability has been evaluated by analogy under 
Diagnostic Code 5309.  38 C.F.R. § 4.20.  This diagnostic 
code pertains to the intrinsic muscles of the hand.  
38 C.F.R. § 4.73, Diagnostic Code 5309.  It is set forth in 
Diagnostic Code 5309 that the forearm muscles act in strong 
grasping movements and are supplemented by the intrinsic 
muscles [of the hand] in delicate manipulative movements.  
The intrinsic muscles of the hand identified in Diagnostic 
Code 5309 are the thenar eminence; the short flexor, 
opponens, abductor and adductor of the thumb; the hypothenar 
eminence; the short flexor, opponens, and abductor of the 
little finger; four lumbricales; four dorsal; and three 
palmar interossei.  

The question to be considered initially, however, in 
evaluating the veteran's right thumb disability is whether it 
involves impairment of any of these muscles.  Rating criteria 
provide that muscle disabilities have associated with them 
certain cardinal signs and symptoms:  loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c).  The record here documents complaints on 
the part of the veteran of pain and awkwardness and findings 
by the VA examiner of limited grasping ability in October 
1997 from which the presence of some of these cardinal signs 
and symptoms may be inferred.  

Therefore, the veteran's right thumb disability may properly 
be rated as a disability of the Group IX muscles.  Diagnostic 
Code 5309 provides that such a disability is to be rated on 
the basis of limitation of motion and assigned a minimum 
evaluation of 10 percent.  Id.

The Board observes that the rating provisions pertaining to 
limitation of motion of the thumb are Diagnostic Codes 5152 
and 5224.  The May 1998 rating decision considered these 
provisions as well.  Under Diagnostic Code 5224 with 
ankylosis of the thumb, regardless whether the hand involved 
is the dominant one or not, a 10 percent evaluation is 
assigned for favorable ankylosis and a 20 percent evaluation 
for unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5224.  Guidelines set out in the rating schedule define 
the distinction between favorable and unfavorable ankylosis 
when, either multiple digits or, as here, a single digit is 
involved.  Ankylosis of both the metacarpophalangeal (or for 
the thumb, the carpometacarpal) and the proximal 
interphalangeal joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.   
When only one joint of a digit is ankylosed or limited in its 
motion, it must be ascertained whether motion of the digit is 
possible to within two inches (5.1 cm.) of the median 
transverse fold of the palm.  If so, the condition will be 
rated as favorable ankylosis; otherwise, it will be rated as 
unfavorable ankylosis.

The record here shows that the veteran has limitation of 
motion - - specifically, flexion - -in his right thumb.  
There is no medical finding in the record, however, that both 
the carpometacarpal and the proximal interphalangeal joints 
of the veteran's right thumb are ankylosed or limited in 
motion.  Indeed, the February 1998 addendum to the October 
1997 VA examination indicated that the veteran was able to 
bring his right thumb to within two inches of the median 
transverse fold of the palm.  Therefore, under Diagnostic 
Code 5224, the veteran's right thumb disability must be 
considered favorable ankylosis.  As such, it would be 
assigned no more than a 10 percent rating.  

Diagnostic Code 5152 concerns amputation of the thumb.  When 
the thumb in concern is on the dominant hand, schedular 
ratings range from 20 to 40 percent.  However, for limitation 
of motion of the thumb to be evaluated as amputation, both 
the carpometacarpal and the proximal interphalangeal joints 
must be ankylosed, with either joint in extension or extreme 
flexion. 38 C.F.R. § 4.71a, Diagnostic Code 5224.  As noted 
above, there is no finding in the record of this claim that 
would support such a proposition.  Therefore, the evaluation 
of the veteran's right thumb disability may not be increased 
under this provision. 

The Board notes that the veteran may have some functional 
loss and weakened movement because of his thumb pain.  A 
schedular disability rating may be augmented under VA 
regulations for additional disability due to, among other 
causes, functional loss due to pain on use of the part or 
parts concerned, and/or for weakness and fatigability on 
their use if such is supported by adequate pathology and 
evidenced by the visible behavior of a claimant in 
undertaking motion.  See 38 C.F.R. §§ 4.40, 4.45 (2000); 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  However, 
when a claimant has been granted the highest possible rating 
under a schedular rating provision pertaining to limitation 
of motion, he is not entitled to an augmented rating by 
virtue of those regulations.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Here, the veteran has received the 
maximum rating available under the Diagnostic Code (5224) 
applicable to his disabilities.  Therefore, an augmented 
evaluation is not warranted.  Johnston.

Whereas the evaluation of the same disability manifestations 
under different Diagnostic Codes is to be avoided, 38 C.F.R. 
§ 4.14 (2000), separate disability ratings are required when 
different disability manifestations are encountered.  Esteban 
v. Brown, 6 Vet. App. 259 (1994).  Thus, it is possible to 
receive a separate evaluation for a scar.  Id.  However, the 
record of this claim shows that currently the veteran has 
neither reported nor been found to have compensable pathology 
associated with the right thumb scar.  Cf. 38 C.F.R. § 4.118 
(2000).  Thus, the scar may not receive a separate 
evaluation.  See 38 C.F.R. § 4.14.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An evaluation in excess of 10 percent for the residuals of a 
right thumb with scar revision is denied.


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals



 

